Motion for enlargement of time denied. Motion to add appeal to the June calendar denied. In light of the fact that neither the case on appeal nor the briefs were filed within the ninety-day period, this court has no power, under section 535 of the Code of Criminal Procedure,  to enlarge defendant’s time to perfect the appeal. People v. Kautzmann (219 App. Div. 461) went no further than to hold that the time within which to argue could be extended provided the appeal had been perfected within the time required by section 535 of the Code of Criminal Procedure. Present — Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ.